Citation Nr: 0421933	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  96-10 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than March 28, 1994, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Michael F. Brown, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision in which the ROIC 
granted service connection for PTSD and assigned a 100 
percent disability rating, effective March 28, 1994.  The 
veteran subsequently perfected an appeal regarding the 
effective date assigned in that decision.  

In November 1997, the Board remanded this case to the ROIC 
for additional evidentiary development.

In May 2002, the Board determined that it was necessary to 
undertake additional development with respect to the 
veteran's claim, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

Shortly thereafter, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  As a result, the Board 
determined that it could no longer directly undertake 
evidentiary development with respect to veteran's claim.  

Accordingly, this claim was again remanded to the ROIC in 
August 2003 in order to complete the necessary development.  
The case has since been returned to the Board for further 
appellate review.  

As will be discussed in greater detail hereinbelow, the Board 
believes that the evidence of record is sufficient to support 
the grant of an earlier effective date of April 7, 1993, for 
the award of service connection for PTSD.  

The issue of entitlement to an effective date earlier than 
April 7, 1993, is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

In August 2003, the Board also remanded a claim of service 
connection for a low back disorder to the ROIC for additional 
development.  This claim was granted by the RO in an April 
2004 rating decision, and a 10 percent evaluation was 
assigned.  Thus, this matter is no longer on appeal.  



FINDINGS OF FACT

1.  On April 7, 1993, the ROIC received a statement from the 
veteran indicating that he wished to reopen a previously 
denied claim of service connection for PTSD.  

2.  In a June 1993 rating decision, the ROIC determined that 
new and material evidence had not been received to reopen the 
claim of service connection for PTSD.  

3.  On March 28, 1994, the ROIC received a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in which 
the veteran asserted that suffered from PTSD as a result of 
his military service.  

4.  The VA Form 21-526 could be reasonably construed as a 
Notice of Disagreement regarding the June 1993 rating 
decision that denied of service connection for PTSD.  




CONCLUSION OF LAW

The criteria for the assignment of an effective date of April 
7, 1993, for the award of service connection for PTSD have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

As will be discussed in the remand portion of this decision, 
the Board believes that additional evidentiary development is 
necessary in this case.  

However, the Board also believes that the evidence currently 
of record is sufficient to support the grant of an earlier 
effective date of April 7, 1993, for the award of service 
connection for PTSD.  

Thus, the veteran's appeal will be granted to this extent; 
and the remaining question of entitlement to an effective 
date earlier than April 7, 1993, will be remanded to the RO.  



Analysis

The veteran is seeking an effective date earlier than March 
28, 1994, for the grant of service connection for PTSD.  He 
essentially contends that he has suffered from PTSD since at 
least 1982, which was the same year in which he filed his 
original formal claim of service connection for PTSD.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).  

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2003).  

Where service connection is established based upon the 
receipt of new and material evidence received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  If new and material evidence is received 
after final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).  

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement (NOD) in writing and, 
after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal. 38 C.F.R. § 20.200 (2003).  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file the NOD, and the 
decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2003).  

As noted, the record reflects that the veteran filed an 
original claim of service connection for PTSD in April 1982.  
This claim was subsequently denied by the ROIC in a June 1982 
rating decision.  The veteran did not express disagreement 
with that rating decision within one year of receiving 
notification of that decision.  

In December 1984, the veteran filed another claim of service 
connection for PTSD.  In an April 1985 rating decision, the 
ROIC determined that new and material evidence had not been 
received to reopen the previously denied claim of service 
connection for PTSD.  The veteran was notified of this 
decision in a May 1985 letter.  He did not express 
disagreement with that decision within one year of receiving 
notification.  

Thereafter, in January 1988, the veteran filed another claim 
of service connection for PTSD, which was again denied by the 
ROIC in a June 1988 rating decision.

No additional correspondence was received from the veteran 
with respect to his claimed PTSD until April 7, 1993, at 
which time the ROIC received a signed statement indicating 
that he wished to file another claim of service connection 
for PTSD.  

In a June 1993 rating decision, the ROIC determined that new 
and material evidence had not been received to reopen the 
claim of service connection for PTSD.  The veteran was 
notified of this decision in a July 1993 letter.  

The next correspondence received by the ROIC from the veteran 
was a VA Form 21-526, Veteran's Application for Compensation 
or Pension, which was received on March 28, 1994.  This 
document was construed by the ROIC as a new claim for service 
connection for PTSD.  

The ROIC subsequently undertook development of this claim, 
which included arranging for the veteran to undergo a VA 
psychiatric examination.  In the report of that examination, 
the psychiatrist concluded that the veteran did have PTSD as 
a result of his military service.  

The veteran also submitted service records establishing that 
he had been awarded the Army Commendation Medal with "V" 
Device First Oak Leaf Cluster for heroism exhibited in 
Vietnam on August 13, 1967.  The ROIC accepted this evidence 
as verification of the veteran's alleged in-service stressor.  

Based on the foregoing evidence, the ROIC granted the claim 
of service connection for PTSD in the June 1995 rating 
decision, and assigned a 100 percent evaluation.  The ROIC 
also assigned an effective date of March 28, 1994, for this 
award on the basis that this was the date on which his claim 
for to reopen was received.  

Having reviewed the record, the Board believes that an 
earlier effective date of April 7, 1993 is warranted.  In 
essence, the Board finds that the VA Form 526 that was 
received by the ROIC in March 1994 could liberally be 
construed as an NOD regarding the June 1993 rating decision 
because it was received within the one-year period permitted 
to file an NOD.  

Because this document could be construed as an NOD, the Board 
finds that an effective date of April 7, 1993 is warranted, 
as this is the date of receipt of the claim that was denied 
in the June 1993 rating decision.  38 U.S.C. 5110(a); 38 
C.F.R. § 3.400.Having found that an earlier effective date of 
April 7, 1993 is warranted, the Board further concludes that 
additional evidentiary development is necessary before the 
question of whether an even earlier effective date can be 
adjudicated.



ORDER

An earlier effective date of April 7, 1993 for the award of 
service connection for PTSD is granted.




REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is also required to inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
In this case, the Board can find no indication that the ROIC 
has specifically advised the appellant of the type of 
information and evidence necessary to establish entitlement 
to an earlier effective date.  

Furthermore, it also appears that the ROIC has failed to 
specifically notify the appellant of his and VA's 
responsibilities under the VCAA.  Thus, the Board concludes 
that a remand of this case is necessary so that the ROIC can 
satisfy the notification requirements of the VCAA.  See 
Quartuccio, supra.  See also Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (Board must identify documents that 
satisfy VCAA requirements).

The Board notes that, in June 1998, the ROIC issued a letter 
to the veteran seeking clarification as to whether he was 
contending that clear and unmistakable error (CUE) was 
committed in the June 1982 rating decision that originally 
denied his claim.  

In a response letter dated in June 1998, the veteran's 
attorney indicated that the veteran recognized the difficulty 
of establishing that CUE was committed in a prior rating 
decision, and that he was primarily concerned that the record 
showed the significant impact of his PTSD prior to the 
effective date assigned by VA.  Except for this somewhat 
vague statement, there was no specific clarification as to 
whether or not the veteran was contending that CUE had 
occurred.

Therefore, in order to ensure that the veteran has been 
afforded all due process, the Board finds that the ROIC 
should also specifically notify the veteran as to the type of 
evidence necessary to establish that CUE occurred in a prior 
decision.

Accordingly, this case is remanded for the following actions:

1.  The ROIC must review the claims file 
and undertake all notification and 
development action required by the VCAA.  
In particular, the appellant should be 
provided a letter notifying him of the 
type of evidence necessary to 
substantiate a claim for an earlier 
effective date, to include establishing 
that CUE existed in a prior rating 
decision.  The ROIC should also be 
advised of his and VA's responsibilities 
under the VCAA, and that he should 
identify or submit any other evidence 
that he believes to be relevant to his 
claim.  

2.  Once all notification and development 
actions required by the VCAA have been 
completed, the ROIC should readjudicate 
the issue of whether an effective date 
earlier than April 7, 1993 is warranted 
for the grant of service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the ROIC should issue a 
Supplemental Statement of the Case, and 
the appellant should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



